DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,891,481. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of instant application are anticipated by claims of U.S. Patent No. 10,891,481.
Claim 1 of instant application
Claim 1 of U.S. Patent No. 10,891,481
A method comprising using at least one hardware processor to: for each of one or more cameras that are positioned to capture image data of a region of water environment, receive the captured image data via at least one network, identify one or more waves within the captured image data using a machine- learning engine that has been trained on annotated image data to identify waves in the captured image data, and measure one or more parameters of the region based on the identified one or more waves; and, for each of one or more user systems, receive a request for data from the user system via the at least one network, generate the requested data based on the one or more parameters, and send the requested data to the user system via the at least one network.
A method comprising using at least one hardware processor to: for each of one or more ocean-facing cameras that are positioned to capture image data of a region of an ocean environment, receive the captured image data via at least one network, identify one or more features within the captured image data of the region of the ocean environment using a machine-learning engine that has been trained on annotated image data to identify the one or more features from the captured image data, and measure one or more parameters of the ocean environment based on the identified one or more features within the captured image data, wherein measuring one or more parameters of the ocean environment comprises counting a number of occurrences of the one or more features in the captured image data; and, for each of one or more user systems, receive a request for data from the user system via the at least one network, generate the requested data based on the one or more parameters, and send the requested data to the user system via the at least one network.


Claim 19 of instant application
Claim 11 of U.S. Patent No. 10,891,481
A system comprising: at least one hardware processor; and one or more software modules configured to, when executed by the at least one hardware processor, for each of one or more identify waves in the captured image data, and measure one or more parameters of the region based on the identified one or more waves, and, for each of one or more user systems, receive a request for data from the user system via the at least one network, generate the requested data based on the one or more parameters, and send the requested data to the user system via the at least one network.
A system comprising: at least one hardware processor; and one or more software modules configured to, when executed by the at least one hardware processor, for each of one or more ocean-facing cameras that are positioned to capture image data of a region of an ocean environment, receive the captured image data via at least one network, identify one or more features within the captured image data of the region of the ocean environment using a machine-learning engine that has been trained on annotated image data to identify the one or more features from the captured image data, and measure one or more parameters of the ocean environment based on the identified one or more features within the captured image data, and, for each of one or more user systems, wherein measuring one or more parameters of the ocean environment comprises counting a number of occurrences of the one or more features in the captured image data, receive a request for data from the user system via the at least one network, generate the requested data based on the one or more parameters, and send the requested data to the user system via the at least one network.


Claim 20 of instant application
Claim 12 of U.S. Patent No. 10,891,481
A non-transitory computer-readable medium having instructions stored therein, wherein the instructions, when executed by a processor, cause the processor to: for each of one or more cameras that are positioned to capture image data of a region of water environment, receive the captured image data via at least one network, identify one or more waves within the captured image data using a machine- learning engine that has been trained on annotated image data to identify waves in the captured image data, and measure one or more parameters of the region based on the identified one or more waves; and, for each of one or more user systems, receive a request for data from the user system via the at least one network, generate the requested data based on the one or more parameters, and send the requested data to the user system via the at least one network.
A non-transitory computer-readable medium having instructions stored therein, wherein the instructions, when executed by a processor, cause the processor to: for each of one or more ocean-facing cameras that are positioned to capture image data of a region of an ocean environment, receive the captured image data via at least one network, identify one or more features within the captured image data of the region of the ocean environment using a machine-learning engine that has been trained on annotated image data to identify the one or more features from the captured image data, and measure one or more parameters of the ocean environment based on the identified one or more features within the captured image data, wherein measuring one or more parameters of the ocean environment comprises counting a number of occurrences of the one or more features in the captured image data; and, for each of one or more user systems, receive a request for data from the user system via the at least one network, generate the requested data based on the one or more parameters, and send the requested data to the user system via the at least one network.



	Claims 2-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being dependent upon a rejected base claim, but would be withdrawn from the rejection if their base claims overcome the rejection by the timely filing of a terminal disclaimer.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,395,114. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of instant application are anticipated by claims of U.S. Patent No. 10,395,114.
Claim 1 of instant application
Claim 1 of U.S. Patent No. 10,395,114
A method comprising using at least one hardware processor to: for each of one or more cameras that are positioned to capture image data of a region of water environment, receive the captured image data via at least one network, identify one or more waves within the captured image data using a machine- learning engine that has been trained on annotated image data to identify waves in the captured image data, and measure one or more parameters of the region based on the identified one or more waves; and, for each of one or more user systems, receive a request for data from the user system via the at least one network, generate the requested data based on the one or more parameters, and send the requested data to the user system via the at least one network.
	A method comprising using at least one hardware processor to: for each of one or more ocean-facing cameras that are positioned to capture image data of a region of an ocean environment, receive the captured image data via at least one network, identify one or more features within the captured image data, wherein the one or more features comprise at least one occurrence of at least one recreational activity, and wherein the at least one recreational activity comprises one or more of a person surfing an ocean wave, a person jet-skiing, a person swimming, a person kite-surfing, a person paddling a paddleboard, a person drifting, or a person paddling on a surfboard, and measure one or more parameters of the ocean environment based on the identified one or more features within the captured image data; and, for each of one or more user systems, receive a request for data from the user system via the at least one network, generate the requested data based on the one or more parameters, and send the requested data to the user system via the at least one network.


Claim 19 of instant application
Claim 15 of U.S. Patent No. 10,395,114
A system comprising: at least one hardware processor; and one or more software modules configured to, when executed by the at least one hardware processor, for each of one or more for each of one or more user systems, receive a request for data from the user system via the at least one network, generate the requested data based on the one or more parameters, and send the requested data to the user system via the at least one network.
A system comprising: at least one hardware processor; and   one or more software modules configured to, when executed by the at least one hardware processor, for each of one or more ocean-facing cameras that are positioned to capture image data of a region of an ocean environment, receive the captured image data via at least one network, identify one or more features within the captured image data, wherein the one or more features comprise at least one occurrence of at least one recreational activity, and wherein the at least one recreational activity comprises one or more of a person surfing an ocean wave, a person jet-skiing, a person swimming, a person kite-surfing, a person paddling a paddleboard, a person drifting, or a person paddling on a surfboard, and measure one or more parameters of the ocean environment based on the identified one or more features within the captured image data, and, for each of one or more user systems, receive a request for data from the user system via the at least one network, generate the requested data based on the one or more parameters, and send the requested data to the user system via the at least one network.


Claim 20 of instant application
Claim 16 of U.S. Patent No. 10,395,114
A non-transitory computer-readable medium having instructions stored therein, wherein the instructions, when executed by a processor, cause the processor to: for each of one or more cameras that are positioned to capture image data of a region of water environment, receive the captured image data via at least one network, identify one or more waves within the captured image data using a machine- learning engine that has been trained on annotated image data to identify waves in the captured image data, and measure one or more parameters of the region based on the identified one or more waves; and, for each of one or more user systems, receive a request for data from the user system via the at least one network, generate the requested data based on the one or more parameters, and send the requested data to the user system via the at least one network.
A non-transitory computer-readable medium having instructions stored therein, wherein the instructions, when executed by a processor, cause the processor to: for each of one or more ocean-facing cameras that are positioned to capture image data of a region of an ocean environment, receive the captured image data via at least one network, identify one or more features within the captured image data, wherein the one or more features comprise at least one occurrence of at least one recreational activity, and wherein the at least one recreational activity comprises one or more of a person surfing an ocean wave, a person jet-skiing, a person swimming, a person kite-surfing, a person paddling a paddleboard, a person drifting, or a person paddling on a surfboard, and measure one or more parameters of the ocean environment based on the identified one or more features within the captured image data; and,   for each of one or more user systems, receive a request for data from the user system via the at least one network, generate the requested data based on the one or more parameters, and send the requested data to the user system via the at least one network.





	


	Claims 2-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being dependent upon a rejected base claim, but would be withdrawn from the rejection if their base claims overcome the rejection by the timely filing of a terminal disclaimer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. PG-PUB NO. 2016/0203696) in view of Bailey (U.S. PG-PUB NO. 2015/0058323).
-Regarding claims 1, 19 and 20, Suzuki discloses a method comprising using at least one hardware processor to: for each of one or more cameras that are positioned to capture image data of a region of water environment (image pickup unit 1, paragraph 35), receive the captured image data via at least one network (network, paragraph 72), identify one or more waves within the captured image data using a machine-learning engine that has been trained on annotated image data to identify waves in the captured image data (horizon candidate detecting unit 21, paragraph 39), and measure one or more parameters of the region based on the identified one or more waves (tide height determination unit 23, paragraph 45).
Suzuki is silent to teaching that for each of one or more user systems, receive a request for data from the user system via the at least one network, generate the requested data based on the one or more parameters, and send the requested data to the user system via the at least one network. However, the claimed limitation is well known in the art as evidenced by Bailey.
In the same field of endeavor, Bailey teaches for each of one or more user systems, receive a request for data from the user system via the at least one network (receive input criteria, paragraph 50), generate the requested data based on the one or more parameters (use the input criteria received to retrieve relevant expert suggestions, paragraph 51), and send the requested data to the user system via the at least one network (display the expert suggestion, paragraph 52).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Suzuki with the teaching of Bailey in order to provide effective data consideration.

Allowable Subject Matter
Claims 2-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the double patenting rejection by the timely filing of a terminal disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING Y HSIEH/               Primary Examiner, Art Unit 2664